DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, 13, 15-16, 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beere (US 2019/0254422).
Regarding claims 1 and 11, Beere (hereafter “D1”) discloses a shelf assembly (figure 1) comprising: a plurality of stanchions (posts 12), each stanchion having an axis of elongation and comprising a pair of parallel or generally parallel legs (not indexed, can be seen in figure 1 to be a U-shaped cross section post/stanchion) that define a slot therebetween and respective front edges (at front corners or alternatively wall facing part can be considered “front”); a shelf (14) having an underside and an opposed upper surface that at least partially defines a plane (support surface 24), wherein the shelf is pivotably coupled to the stanchions about an axis (upper mounting axis of shock 50), wherein the shelf is pivotable about and between a stowed position and a use position (figure 1), wherein the axis extends through the plurality of stanchions (upper mounting portion of 50 extends through stanchion 12 – figure 2) at a location above the plane when the shelf is in the use position; and at least one biasing element (50), wherein each biasing element of the at least one biasing element is disposed at least partially within the slot (upper mounting end extends into the slot of stanchion 12) of a respective stanchion and configured to bias the shelf toward the stowed position ([0028]; lift assist 50 per claim 11 assists in raising shelves).
Regarding claim 2, D1 discloses wherein, when in the stowed position, the plane is generally parallel to the axes of elongation of the stanchions (figure 1).
Regarding claim 3, D1 discloses wherein, when in the stowed position, the upper surface of the shelf is disposed against the front edges of the plurality of stanchions (figure 8 shows at least shelf end cap member 66 against 12).
Regarding claim 8, D1 discloses further comprising a plurality of support arms (bracket 34 and/or end cap 26), wherein each support arm of the plurality of support arms is pivotably attached to a respective stanchion of the plurality of stanchions about the axis (connected via 72 to shock 50 to stanchion 12 – figure 7), wherein each respective support arm is coupled to the underside of the shelf (figure 5), and wherein the shelf is pivotably coupled to the plurality of stanchions via the plurality of support arms ([0025]).
Regarding claim 9, D1 discloses wherein each respective support arm (34/26) comprises a base wall (flange 40) and a pair of spaced parallel walls (36/70, 61 – figure 7) that extend perpendicularly or substantially perpendicularly to the base wall.
Regarding claim 10, D1 discloses wherein the at least one biasing element (50) is pivotably coupled to, and extends between, a respective stanchion (12) and a respective support arm (at 72 – figure 6).
Regarding claim 13, D1 disclose wherein the at least one biasing element (50) comprises a first rod eye (at top end attachment piece of 50) at a first end of the biasing element and a second rod eye (bottom end of 50 attachment opening) at a second end of the biasing element (figure 6), wherein the first rod eye is disposed at least partially within the slot of the respective stanchion (end attachment member of 50 extends through opening in 12), and wherein the second rod eye is disposed at least partially between the pair of spaced parallel walls of a respective support arm (disposed between 70 and 26).
Regarding claims 15-16, D1 discloses wherein the shelf is a first shelf of a plurality of shelves, wherein the plurality of shelves of the shelf assembly further comprises a second shelf (figure 1) that is pivotable about the axis.
Regarding claims 18-20, see the discussion of claim 1 and paragraph [0004; 0021-0022] disclosing vehicle use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beere (US 2019/0254422).
Regarding claim 4, D1 discloses wherein, when the shelf assembly is in the use position, the axis is vertically spaced from the plane but does not disclose if it is in the range of about 0.5 inches to about 3.0 inches.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select a range for the shelf plane to axis distance in the range of about 0.5 to 3.0 inches as it would be within the level of ordinary skill to select a suitable size range for the intended purpose or to scale the device for a desired application.
Regarding claim 14, D1 discloses wherein a first pin (screw/bolt/pin connecting to top of 50) extends through the first rod eye (top end of 50) and the slot of a respective stanchion of the plurality of stanchions.  D1 disclose a second pin extends through the second rod eye (bottom end of 50) and a wall of a respective support arm, but not the pair of walls of the support arm.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to connect the second rod eye and pin at a different location such as the aligned openings (at 64 which would then become the second pin) when varying shelf movement is desired (for use of differing gas shocks or rotation speeds). 

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beere (US 2019/0254422) in view of Gort (US 2003/0127482).
Regarding claims 5-7, D1 discloses wherein the shelf has a distal edge flange but does not disclose it extending at an obtuse angle.  Gort teaches a folding shelf for a vehicle having a flange (wall 38) or shelf border which exists at a distal shelf edge and extends at least in part at an obtuse angle (figure 2) and comprises a rolled edge teardrop shape (figure 2B).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize a rolled edge flange as taught by Gort in the shelf of D1 because it would add bending resistance strength.
Regarding claim 17, D1 as modified discloses wherein at least a portion of the flange is positioned vertically above the plurality of stanchions when the shelf is in the stowed configuration (figure 1 – D1).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beere (US 2019/0254422) in view of Herriman et al. (US 11,208,048).
Regarding claim 12, D1 does not disclose horizontal rails.  Herriman et al. teaches folding shelves for vehicle use (figure 1) having horizontal cross-pieces (126) which can be used at any vertical height along vertical uprights (110) (col. 7, lines 1-10; figure 5).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add at least two horizontal cross-pieces to connect the ends of stanchions of D1 as taught by Herriman et al. for the purpose of stabilizing the stanchions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK D HAWN/Primary Examiner, Art Unit 3631